 DAVID M. REAVES
 CHAPTER 7 TRUSTEE
 P.O. BOX 44320
 PHOENIX, AZ 85064
 (602)241-0101 (FAX) (602) 241-0114
 trustee@reaves-law.com




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA

 In re:                                                        )   CHAPTER 7
                                                               )
 Kazbar LLC                                                    )   CASE NO. 2:17-bk-07611-DPC
                                                               )
                                                               )   TRUSTEE'S APPLICATION
                     Debtor(s)                                 )   FOR COMPENSATION AND
                                                               )   REIMBURSEMENT OF
                                                               )   EXPENSES

        The undersigned Trustee of the above-entitled estate hereby files this Application for Compensation and
 Reimbursement of Expenses, and declares as follows:

 1.   Introduction. The petition commencing this case was filed on July 3, 2017, the case was converted on October 16,
      2018, the undersigned was appointed Trustee on October 16, 2018, and the 11 U.S.C. §341(a) meeting was
      completed on November 20, 2018.
 2.   Disposition of Assets. All assets of the debtor(s) have been reduced to cash, released to the debtor(s) as exempt
      property, abandoned pursuant to 11 U.S.C. §554(a) or (b), or will be abandoned pursuant to §554(c). An
      accounting of the disposition of all property is attached hereto as Form 1 (Individual Estate Property Record).
 3.   Receipts and Disbursements. An itemized statement of the Trustee's receipts and disbursements showing total
      receipts of $104,733.36, disbursements of $103,967.47, and balance of funds on hand of $765.89, is attached hereto
      as Form 2 (Estate Cash Receipts and Disbursements Record).
 4.   Trustee's Fees and Expenses. Pursuant to 11 U.S.C. §330(a), I request as compensation for the services rendered by
      me as Trustee in this case in the amount of $8,486.67. Pursuant to 11 U.S.C. §326(a), the maximum amount of
      compensation allowable in this case is $8,486.67, computed as follows:

               (For cases filed after October 21, 1994)

          Receipts                    $104,733.36         25% of first 5,000                       $1,250.00
          Less                          -5,000.00             ($1250.00 Max)
          Balance                      $99,733.36         10% of next 45,000                       $4,500.00
          Less                         -45,000.00             ($4500.00 Max)
          Balance                      $54,733.36         5% of next 950,000                       $2,736.67
          Less                        -950,000.00             ($47,500.00 Max)
          Balance                           $0.00         3% of balance                                 $0.00

          TOTAL COMPENSATION REQUESTED                                                             $8,486.67


          I have received $0.00 of the total compensation requested as interim compensation, and now request the
 additional sum of $8,486.67 as my final compensation.




Case 2:17-bk-07611-DPC               Doc 279 Filed 06/17/20 Entered 06/17/20 16:59:16                           Desc
                                      Main Document    Page 1 of 2
          In addition, reimbursement of reasonable and necessary expenses incurred is requested as follows:

          COPIES (32 @ 0.20)                                                                               6.40
          FEDEX (2 @ 37.32)                                                                               74.64
          POSTAGE (4 @ 0.68)                                                                               2.72

          Total Expenses                                                                                 $83.76


          I have received $0.00 of this total as interim reimbursement, and now request the additional sum of $83.76 as
 my final reimbursement.

 5.   The Trustee requests ratification and approval of such additional administrative expense(s) as may be set forth
      below:

          Bank service fees in the amount of $30.00.

 I certify under penalty of perjury that the foregoing is true and correct.


  June 17, 2020                                                         /s/ David M. Reaves
 DATE                                                                   David M. Reaves, Trustee




Case 2:17-bk-07611-DPC                 Doc 279 Filed 06/17/20 Entered 06/17/20 16:59:16                           Desc
                                        Main Document    Page 2 of 2
